Citation Nr: 1526945	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  99-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain on an extraschedular basis.  

2.  Entitlement to an effective date prior to March 31, 2003 for the grant of a total disability evaluation based on individual employability as due to service-connected disabilities (TDIU), to include consideration of entitlement on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	S. Ravin, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1963 to August 1966.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of the following rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO): in November 1998, the RO denied the claim for a total disability compensation rating based on individual unemployability; and in March 2004, the RO denied the claim for an increased rating for lumbosacral strain. 

In May 2000, the Board remanded the claim for a total disability compensation rating based on individual unemployability to the RO for further development. 

In a decision in May 2005, the Board, in pertinent part, remanded for further development the claims of increased rating for lumbosacral strain and for a total disability compensation rating based on individual unemployability. 

In a decision in March 2009, the Board, in pertinent part, denied the claim for an increased rating for lumbosacral strain and remanded for further development the claim for a total disability rating based on individual unemployability. 

The Veteran then appealed the Board decision of March 2009 to the United States Court of Appeals for Veterans Claims (Court).  In an order in December 2009, the Court granted a Joint Motion for Remand of the parties, the VA Secretary and the Veteran through counsel, vacated the Board's decision denying the claim for an increased rating for lumbosacral strain, and remanded the claim to the Board pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Joint Motion. 

In December 2010, the Board remanded the case to the RO for additional development. 

The RO in a May 2010 rating decision granted a total disability rating for compensation based on individual unemployability, effective in March 2007. The Veteran appealed the effective date of the rating assignment. Then, in a December 2010 rating decision, the RO assigned an earlier effective date of March 31, 2003, for a total disability rating for compensation.  In an April 2012 decision, the Board, in pertinent part, denied a schedular rating in excess of 40 percent for lumbosacral strain, and remanded the issues of entitlement to a rating in excess of 40 percent for lumbosacral strain on an extraschedular basis, and for an effective date prior to March 31, 2003 for the award of TDIU, to the RO for appropriate consideration.  In a June 2013 Board decision, those claims were denied.  

The Veteran, through counsel, appealed to the Court, and in a September 2014 memorandum decision, the June 2013 Board decision was vacated and remanded to the Board for actions consistent with its directives.  This remand served to effectuate those directives.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction section, the Court vacated a June 2013 decision in which the Board declined to refer the claims for entitlement to a disability rating in excess of 40 percent for lumbosacral strain and entitlement to an effective date prior to March 31, 2003 for TDIU to the Director of VA's Compensation Service for consideration of extraschedular entitlement (the Board denied an earlier effective date for TDIU in all aspects in that decision). 

With respect to the claim for a higher rating for the low back, it is noted that the vacated decision only addressed extraschedular entitlement, and that with respect to the TDIU, March 31, 2003 represented the first day in which schedular entitlement to TDIU was met.  Thus, for the Veteran to get entitlement to TDIU prior to that date, consideration on an extraschedular basis would be necessary.  With respect to both of these claims, the Board cannot assign an extraschedular rating in the first instance, and should the evidence dictate that there is a need for consideration of such entitlement, a remand for referral to the Director of Compensation must occur.  38 C.F.R. § 3.321(b)(1) (2014).

The Court, in its Memorandum Decision, determined that the Board did not adequately consider the adverse effects of prescribed medication with respect to impact on functioning of the low back or on his ability to maintain employment prior to March 31, 2003.  Further, the Court took exception to the fact that the Board relied on a medical opinion which noted that, prior to March 31, 2003, the Veteran could perform "sedentary employment," without explaining as to why such an opinion was considered as more probative that the Veteran's credible assertions of being unable to work prior to that date due to lower extremity and back impairment (inclusive of the negative effects associated with medication used to treat those conditions).  

The Court noted that in May 2001, the Veteran stated that cyclobenzaprine and oxycodone, which were prescribed for severe back pain, "caused sedation" and made him "unable to do anything."  Further, in March 2003, the Veteran asserted that the medications utilized to treat back symptomatology made him unable to drive and caused impaired judgment.  According to jurisprudential precedent, usage of "heavy medications" are among the "factors" that "could have led the Director...to consider" extraschedular evaluation.   See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court referenced this case specifically in its Order, and noted that it was a necessary consideration with respect to if the case should be referred for extraschedular evaluation.  

Given that there are lay assertions of the Veteran being impaired because of medication needed to treat his low back disorder; potentially, there are manifestations of the service-connected lumbosacral strain which are outside of what is contemplated by the schedular rating criteria.  The Veteran, as a lay person, is certainly competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Board and the Court have noted previously, the Veteran has not worked since 1993, and the complaints of interference with judgment are, potentially, indicative of a service-connected low back disability picture that is outside of the norm of what is considered by the schedular criteria (which focuses on pain symptoms, limitation of range of motion, bed rest, etc.).  Indeed, judgment impairment associated with medication usage is not in the schedular rating criteria, and thus, the claim should be referred to the Director for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009); see Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009)(outlining the "elements that must be established before an extraschedular rating can be awarded"); 38 C.F.R. § 3.321(b)(1).

Additionally, with respect to entitlement to TDIU prior to March 2003, it is noted that the Veteran forwarded his claim for this benefit many years prior in 1998.  As, however, the schedular criteria for TDIU were not met until March 2003, any consideration of entitlement to TDIU prior to this date, as alluded to above, will require a referral to the Director of VA's Compensation service.  

The Court noted that the Board placed too much emphasis on a medical opinion when it listed as the explanation for the denial that there was no "medical evidence" supportive of the fact that the Veteran could not engage in substantially gainful employment prior to March 2003.  Indeed, it was articulated  by the Court that the determination as to employability is an adjudicatory function and not, in itself, a question that is medical in nature.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). The Court faulted the Board for not properly considering the Veteran's lay testimony regarding back and ankle disability (which the Board had noted to be credible), either alone or working in combination, as being productive of occupational impairment prior to March 2003..  

Given this, the Board recognizes that the Veteran has not worked since 1993 and that he has, specifically, alleged that the impact of medications associated with treatment for low back disablement caused impaired judgment and functional impairment so significant as to prevent him from engaging in substantially gainful employment prior to March 2003.  The Veteran's reports with respect to his feelings of impaired judgment (e.g. being unable to drive) subsequent to taking medication to treat his service-connected back condition are, as noted above, something that is ascertainable through his senses, and thus, are a matter on which he can competently address.  See Jandreau at 1372.  Thus, there is, potentially, evidence of  functional impairment productive of unemployability prior to the Veteran obtaining the necessary schedular ratings so as to qualify for TDIU on a schedular basis in March 2003.  

As this is the case, in addition to the claim for a higher rating for service-connected low back strain, the claim for an earlier effective date for TDIU, which can only be awarded on an extraschedular basis, is also referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims to the Director of VA's Compensation Service for consideration of extraschedular ratings.  In this regard, the Director should determine if the Veteran's service-connected low back disablement, currently evaluated at 40 percent disabling, should warrant the assignment of an extraschedular rating in excess of 40 percent, to include as due to the adverse effects of medication used to treat the condition (to include narcotic medications described in the record).  

Also, the Director should determine in the first instance as to whether service-connected ankle and back disability, acting alone or in combination with other factors, prevented the Veteran from engaging in any type of substantially gainful employment prior to March 31, 2003.  

That is, the Director should determine as to if entitlement to TDIU, on an extraschedular basis, is established prior to the date of  establishment to entitlement to a schedular TDIU in March 2003.  

2.  Following the referral to the Director and his/her response, re-adjudicate the claims.  Should an extraschedular rating in excess of 40 percent for lumbosacral strain, and an effective date for TDIU prior to March 31, 2003 (on an extraschedular basis) not be established, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




